***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. OMAR MILLER
                  (AC 40217)
                        Alvord, Prescott and Moll, Js.

                                   Syllabus

The defendant, who previously had been convicted of the crime of murder,
   appealed to this court from the judgment of the trial court denying his
   motion to correct an illegal sentence. In his motion to correct an illegal
   sentence, the defendant claimed that his sentence of thirty-five years of
   incarceration violated, inter alia, the prohibition in the state constitution
   against cruel and unusual punishment. Specifically, the defendant
   claimed that, despite the fact that he was nineteen years old at the time
   he committed the offense, the court unconstitutionally failed to consider
   mitigating factors related to his young age, which it would have been
   constitutionally required to consider had he committed the offense when
   he was less than eighteen years old. The trial court sua sponte denied
   the defendant’s motion to correct an illegal sentence, without a hearing,
   and the defendant appealed to this court. After the defendant filed a
   motion requesting that the trial court comply with the applicable rule
   of practice (§ 64-1) by either filing a written memorandum of decision
   or by stating its decision orally in open court and then providing a
   signed copy of the transcript, the court ordered the parties to appear for
   the purpose of orally stating its decision on the record and, subsequently,
   signed a transcript of its oral decision and filed it with this court. Held
   that the trial court improperly denied the defendant’s motion to correct
   an illegal sentence without first providing him with a meaningful oppor-
   tunity to be heard on the motion: because that court was not authorized
   to dispose summarily of the motion pursuant to the applicable rule of
   practice (§ 43-22), or any other relevant legal authorities, an opportunity
   for a hearing was necessary prior to disposing of the entire proceeding
   on the defendant’s motion, and the proceeding that took place after the
   court already had denied the motion to correct an illegal sentence did
   not constitute a sufficient opportunity for the defendant to be heard,
   as a careful review of the entire proceeding, including the statements
   of the court, demonstrated that the court had already decided to deny
   the motion and that the purpose of the subsequent proceeding was
   limited to the court’s compliance with § 64-1 by orally stating the decision
   that it had reached months before; moreover, given that the defendant
   had attempted to raise an issue of first impression under our state
   constitution, namely, whether the increased understanding of psychol-
   ogy and brain science justifies interpreting our state constitutional guar-
   antees protecting against cruel and unusual punishment to apply to
   individuals who were nineteen years old when they committed the under-
   lying offense, he was entitled to make an evidentiary record of any facts
   that would be relevant to that novel claim, including evidence of the
   underlying brain science that would justify treating a nineteen year old
   like a seventeen year old, and the court frustrated the defendant’s right
   to assert fully his claim by sua sponte adjudicating his motion without
   the benefit of an opportunity to be heard.
       Argued September 24—officially released December 18, 2018

                             Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New London, where the defen-
dant was presented to the court, Stanley, J., on a plea
of guilty; judgment of guilty in accordance with the
plea; thereafter, the court, Strackbein, J., denied the
defendant’s motion to correct an illegal sentence, and
the defendant appealed to this court; subsequently, the
matter was transferred to our Supreme Court, which
transferred the matter back to this court. Reversed;
further proceedings.
 Kevin W. Munn, with whom, on the brief, was
Michael W. Brown, for the appellant (defendant).
  Lawrence J. Tytla, supervisory assistant state’s attor-
ney, with whom, on the brief, was Michael L. Regan,
state’s attorney, for the appellee (state).
                          Opinion

   PRESCOTT, J. The defendant, Omar Miller, appeals
from the trial court’s denial of his motion to correct an
illegal sentence. The defendant claims on appeal that
the court improperly denied his motion to correct an
illegal sentence without first conducting a hearing on
the merits of the motion. We agree and, accordingly,
reverse the judgment of the trial court and remand
the case for further proceedings in accordance with
this opinion.1
   The record reveals the following undisputed facts
and procedural history, which are relevant to our reso-
lution of this appeal. On September 27, 1991, the defen-
dant pleaded guilty to murder, in violation of General
Statutes (Rev. to 1991) § 53a-54a. The defendant was
nineteen years of age when he committed the offense.
After he entered his plea, but before he was sentenced,
he escaped from the custody of the Commissioner of
Correction. On November 6, 1991, the trial court, Stan-
ley, J., sentenced the defendant, in absentia, to a thirty-
five year term of incarceration. He remained at large
until 1997, when he was apprehended in New York City
and ultimately returned to Connecticut to begin serving
his sentence.
   On June 2, 2016, the defendant filed a pro se motion
to correct an illegal sentence pursuant to Practice Book
§ 43-22.2 The essence of the claim raised in the defen-
dant’s motion is that the thirty-five year sentence
imposed on him by Judge Stanley violated article first,
§§ 8 and 9, of our state constitution’s prohibition against
cruel and unusual punishment.3 Specifically, the defen-
dant asserted that, despite the fact that he was nineteen
years old at the time he committed the offense, the
court unconstitutionally failed to consider mitigating
factors related to his young age, as it would be constitu-
tionally required to had he committed the offense when
he was less than eighteen years old.
  On June 30, 2016, the trial court, Strackbein, J., sua
sponte denied the defendant’s motion. Notice of the
denial was sent to the defendant on July 5, 2016. On
August 18, 2016, the defendant appealed from the denial
of his motion to correct an illegal sentence.4
   On September 1, 2016, in order to perfect his appeal,
the defendant filed a motion requesting that the trial
court comply with Practice Book § 64-1 by either filing
a written memorandum of decision setting forth the
factual and legal basis for denying his motion to correct
an illegal sentence or by stating its decision orally in
open court and then providing a signed copy of the
transcript.5 Upon receipt of the defendant’s § 64-1 notice
from the appellate clerk’s office, the trial court ordered
the parties to appear on September 29, 2016, for the
purpose of orally stating its decision on the record.
After doing so, the court signed a transcript of its oral
decision and filed it with this court. Additional facts
and procedural history will be set forth as necessary.
   The defendant claims that the trial court improperly
denied his motion to correct an illegal sentence without
first providing him an opportunity to be heard on the
motion. The state claims that the court provided the
defendant an adequate hearing on his motion at the
September 29, 2016 proceeding. We agree with the
defendant.
  We begin by setting forth our standard of review.
Whether the court is required to hold a hearing prior
to disposing of a motion to correct an illegal sentence
presents a question of law subject to plenary review.
See Green v. Commissioner of Correction, 184 Conn.
App. 76, 82, 194 A.3d 857, cert. denied, 330 Conn. 933,
195 A.3d 383 (2018); State v. LaVoie, 158 Conn. App.
256, 268, 118 A.3d 708, cert. denied, 319 Conn. 929, 125
A.3d 203 (2015), cert. denied,      U.S.     , 136 S. Ct.
1519, 194 L. Ed. 2d 604 (2016). Furthermore, to the
extent that we are called upon to construe our rules of
practice, that process is ‘‘governed by the same princi-
ples as those regulating statutory interpretation. . . .
The interpretation and application of a statute, and thus
a Practice Book provision, involves a question of law
over which our review is plenary.’’ (Internal quotation
marks omitted.) Meadowbrook Center, Inc. v. Buch-
man, 328 Conn. 586, 594, 181 A.3d 550 (2018).
   We first address whether a hearing is required before
disposing of a motion to correct an illegal sentence.
Practice Book § 43-22 does not contain any language
that explicitly or implicitly permits the court to dispose
of a motion to correct an illegal sentence without first
providing an opportunity for a hearing. Additionally,
we are not aware of, nor have the parties directed our
attention to, any statutes or case law expressly or
implicitly authorizing a court to dispose of a motion to
correct an illegal sentence without a hearing.
  Although we have construed other provisions of our
rules of practice to allow the court to dispose of a
petition or motion without a hearing; see, e.g., Practice
Book § 23-24; Green v. Commissioner of Correction,
supra, 184 Conn. App. 81–84;6 no language in Practice
Book § 43-22 can be construed to permit such action.
Because the court is not authorized to dispose sum-
marily of a motion to correct an illegal sentence pursu-
ant to Practice Book § 43-22, or any other relevant legal
authorities, we conclude that an opportunity for a hear-
ing was necessary before disposing of the entire pro-
ceeding on the defendant’s motion.
   Next, we reject the state’s argument that the ‘‘hear-
ing’’ that took place on September 29, 2016, during
which the court sought to comply with Practice Book
§ 64-1, constituted a sufficient opportunity for the
defendant to be heard. By the time the defendant
appeared in court on September 29, 2016, the court
already had denied the motion to correct an illegal
sentence. Specifically, the court, Strackbein, J., sua
sponte denied the motion in chambers, without a hear-
ing, and sent notice of this decision to the defendant.
The purpose of the September 29, 2016 proceeding was
to memorialize the court’s decision to deny the motion
to correct an illegal sentence and to set forth the factual
and legal basis for that ruling. By September 29, 2016,
the defendant already had appealed from the denial of
his motion and sought the trial court’s compliance with
§ 64-1.7
  We recognize that aspects of the proceeding arguably
could be construed as constituting a hearing on the
motion. For example, during the proceeding, the defen-
dant was given a brief opportunity to discuss the merits
of his motion to correct an illegal sentence. The defen-
dant stated that he was ‘‘trying to make a case of first
impression based upon the brain science . . . that an
individual’s brain does not fully develop until the age
of twenty-five.’’
   Additionally, at one point the court stated that: ‘‘[O]n
the motion to correct [an] illegal sentence that’s in front
of me today, I have to deny [the motion] . . . .’’ This
statement, read in isolation, might suggest that the mer-
its of the motion to correct an illegal sentence were
considered anew at the proceeding. It was also, how-
ever, stated on multiple occasions throughout the pro-
ceeding that the court already had made its decision
and that the hearing was solely for the purpose of put-
ting that decision on the record. Therefore, we conclude
that the purpose of this proceeding was limited to the
court’s compliance with Practice Book § 64-1 by orally
stating the decision that it had reached months before.
   Our conclusion is fully supported by a careful review
of the entire proceeding. For example, the court
explained: ‘‘The motion that’s in front of us really today
[is] a motion for the court to render a memorandum of
decision, but we need to back up on that to go over what
[the] motion to correct [an] illegal sentence actually was
and what the state’s position is on that.’’ Accordingly,
it is apparent that any discussion of the merits was
strictly for the purpose of explaining the court’s prior
ruling. The court also stated to the defendant: ‘‘Because
you wanted a memorandum of decision, this transcript
will serve as that.’’ The court again stated: ‘‘For today’s
purposes, the issue was you said, I was nineteen years
old and I was a juvenile. That’s why I declined to go
forward, because that’s legally insufficient. So, you’re
having a hearing now. You requested for the court to
have a memorandum of decision regarding that . . .
and that’s why we’re here today.’’ (Emphasis added.)
The court’s statements demonstrate that it had already
decided to deny the motion to correct an illegal sen-
tence and that the purpose of the hearing simply was
to comply with Practice Book § 64-1.
   Furthermore, during the September 29, 2016 proceed-
ing, the state argued: ‘‘There’s a pro se motion to correct
[an] illegal sentence . . . filed with the court [on] July
18, 2016. . . . It’s my understanding that Your Honor
reviewed the allegation in the motion, and determined
on the face of it that there was no cause for it, and
summarily denied the motion to correct [an] illegal sen-
tence. [The defendant], apparently, has chosen to pur-
sue an appeal, and my understanding is that—I don’t
know the mechanism by which it was returned to the
court for Your Honor to make a record and provide a
basis for the ruling that Your Honor made. . . . As
such, [the defendant is] entitled to a hearing to deter-
mine if he should have been afforded relief.’’ Therefore,
the state acknowledged at the hearing that the court
already had summarily denied the motion to correct an
illegal sentence, and that the purpose of the hearing
was for the judge to provide a basis for the ruling that
the court had already made. Although the supervisory
assistant state’s attorney concluded by stating that the
defendant is entitled to a hearing to determine whether
he should be afforded relief, the decision already had
been made by the court summarily.8 We, therefore, con-
clude that the proceeding held on September 29, 2016,
did not constitute an adequate hearing on the merits
of the defendant’s motion.
   A more fulsome discussion of the contours of the
defendant’s claim is helpful to explain why the trial
court’s failure to provide the defendant with a hearing
was improper. ‘‘Although the unique aspects of adoles-
cence had long been recognized in the [United States]
Supreme Court’s jurisprudence, it was not until [more
recent cases] that the court held that youth and its
attendant characteristics have constitutional signifi-
cance for purposes of assessing proportionate punish-
ment under the eighth amendment [to the United States
constitution].’’ (Footnote omitted.) State v. Riley, 315
Conn. 637, 644–45, 110 A.3d 1205 (2015), cert. denied,
     U.S.    , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).
In Miller v. Alabama, 567 U.S. 460, 465, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012), the United States Supreme
Court held that the imposition of a mandatory life sen-
tence without the possibility of parole on an individual
who was less than eighteen years old when the offense
was committed violates the eighth amendment prohibi-
tion on cruel and unusual punishment. This court, in
discussing these recent cases, recognized that ‘‘[e]ighth
amendment jurisprudence relating to the sentencing of
juvenile offenders unequivocally recognizes a juvenile
offender as an individual who has not attained the age
of eighteen.’’ Haughey v. Commissioner of Correction,
173 Conn. App. 559, 571, 164 A.3d 849, cert. denied, 327
Conn. 906, 170 A.3d 1 (2017).
  In his motion, the defendant has attempted to raise
an issue of first impression under our state constitution.
Specifically, he contends that the constitutional protec-
tions that prevent the imposition of a life sentence on
a person less than eighteen years old without adequate
consideration by the sentencing court of the defendant’s
youth and immaturity should be extended under our
state constitution to all individuals who are less than
twenty years old when they commit the offense.
Although this court has declined to afford such protec-
tions to individuals who are eighteen years or older
pursuant to our federal constitution; see id.; we have
not yet had occasion to decide whether our state consti-
tution provides greater rights in this context. In the
defendant’s view, the increased understanding of psy-
chology and brain science that underlies our eighth
amendment jurisprudence; see State v. Riley, supra, 315
Conn. 645; justifies interpreting our state constitutional
guarantees protecting against cruel and unusual punish-
ment to apply to individuals who were nineteen years
old when they committed the underlying offense.
   We express no opinion regarding the merits of this
novel claim. We do note, however, that at least one
other state has entertained a similar claim under its
respective state constitution. See, e.g., People v. House,
72 N.E.3d 357, 388–89 (Ill. App. 2015) (defendant who
was nineteen years old when offense was committed
entitled under state constitution to consideration of his
youth and immaturity before imposition of mandatory
life sentence), appeal denied and vacated, Docket No.
122134, 2018 WL 6242309 (Ill. November 28, 2018), and
appeal denied, Docket No. 122140, 2018 WL 6242310
(Ill. November 28, 2018); see also State v. O’Dell, 183 Wn.
2d 680, 696, 358 P.3d 359 (2015) (pursuant to statutory
sentencing scheme, defendant who was eighteen years
old at time of commission of offense entitled to have
his youth considered as mitigating factor). In order to
pursue this novel claim, including any subsequent
appellate review thereof, the defendant in the present
case was entitled to make an evidentiary record of any
facts that would be relevant to it, including evidence of
the underlying brain science that would justify treating
a nineteen year old like a seventeen year old.
   In the defendant’s motion to correct an illegal sen-
tence, the defendant requested that ‘‘the court [give]
him a reasonable opportunity . . . to present a com-
plete biographical, sociological, and psychological pro-
file of himself; expert testimony explaining the
relationship between adolescent brain development
and behavioral development, including impulsivity,
decision-making judgment, understanding of conse-
quences, and the effects of peer influences; and expert
witness [testimony] applying these concepts of adoles-
cent brain and brain behavioral development to the
defendant’s biological, sociological, and psychological
profile.’’ (Footnote omitted.) By sua sponte adjudicating
his motion without the benefit of an opportunity to be
heard, the trial court frustrated the defendant’s right to
assert fully his claim, including making any evidentiary
presentation that he believed necessary. Prior to the
denial of the motion, the defendant was not advised
regarding his right to counsel,9 allowed to call wit-
nesses, or given an opportunity to present expert testi-
mony. Accordingly, we conclude that the court
improperly denied his motion without first providing
him a meaningful opportunity to be heard.
  The judgment is reversed and the case is remanded
for further proceedings in accordance with this opinion.
      In this opinion the other judges concurred.
  1
     The defendant also claims that the trial court improperly (1) failed to
adequately protect his right to counsel under State v. Casiano, 282 Conn.
614, 922 A.2d 1065 (2007), and (2) denied his motion to correct an illegal
sentence on the merits. Because we conclude that the trial court improperly
denied the motion to correct an illegal sentence without first conducting a
hearing, we do not reach the merits of these claims. Additionally, on remand
the defendant will have an opportunity to obtain counsel from the trial court
in accordance with Casiano.
   2
     Practice Book § 43-22 provides: ‘‘The judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner.’’
   3
     The defendant also argues that his sentence violated his constitutional
right to be free from cruel and unusual punishment, as protected by the
eighth and fourteenth amendments to the United States constitution.
   4
     The defendant initially appealed to this court (AC 39539). The defendant’s
appeal was transferred to our Supreme Court (SC 19766), but later was
transferred back to this court (AC 40217).
   5
     Practice Book § 64-1 is titled ‘‘Statement of Decision by Trial Court;
When Required; How Stated; Contents’’ and provides in relevant part: ‘‘(a)
The trial court shall state its decision either orally or in writing, in all of
the following: (1) in rendering judgments in trials to the court in civil and
criminal matters, including rulings regarding motions for stay of executions,
(2) in ruling on aggravating and mitigating factors in capital penalty hearings
conducted to the court, (3) in ruling on motions to dismiss under Section
41-8, (4) in ruling on motions to suppress under Section 41-12, (5) in granting
a motion to set aside a verdict under Section 16-35, and (6) in making any
other rulings that constitute a final judgment for purposes of appeal under
Section 61-1, including those that do not terminate the proceedings. The
court’s decision shall encompass its conclusion as to each claim of law
raised by the parties and the factual basis therefor. If oral, the decision shall
be recorded by a court reporter, and, if there is an appeal, the trial court
shall create a memorandum of decision for use in the appeal by ordering
a transcript of the portion of the proceedings in which it stated its oral
decision. The transcript of the decision shall be signed by the trial judge
and filed with the clerk of the trial court. . . .
   ‘‘(b) If the trial judge fails to file a memorandum of decision or sign a
transcript of the oral decision in any case covered by subsection (a), the
appellant may file with the appellate clerk a notice that the decision has
not been filed in compliance with subsection (a). The notice shall specify
the trial judge involved and the date of the ruling for which no memorandum
of decision was filed. The appellate clerk shall promptly notify the trial
judge of the filing of the appeal and the notice. The trial court shall thereafter
comply with subsection (a).’’
   6
     In Green v. Commissioner of Correction, supra, 184 Conn. App. 81–84,
this court interpreted the language of Practice Book § 23-24 to permit a
habeas court to dispose of a petition for habeas corpus without a hearing
by ‘‘declining to issue the writ’’ if the court concluded, among other things,
that the court lacked jurisdiction over the writ.
   7
     Neither party filed a motion for reconsideration or to vacate the prior
judgment. The judgment denying the defendant’s motion rendered on June
30, 2016, was not set aside or opened prior to the proceeding on September
29, 2016.
   8
     Additionally, we note that the judgment file is consistent with our conclu-
sion that the court’s decision to deny the motion was made prior to the
hearing. The judgment file provides: ‘‘On June 30, 2016, the [c]ourt, having
reviewed the motion in chambers, denied the defendant’s motion to correct
[an] illegal sentence. On September 29, 2016, having heard the parties, the
[c]ourt reiterated its June 30 decision and stated reasons on the record,
denying the defendant’s motion to correct [an] illegal sentence.’’
   9
     At the September 29, 2016 proceeding, the defendant requested counsel
to help him develop this claim. The defendant stated: ‘‘Your Honor, I’m
asking for standby counsel to be able to assist me so I can . . . obtain the
case law and actually refile this as an amended [Practice Book §] 43-22,
setting forth my claims.’’ The defendant had standby counsel at the proceed-
ing; however, he was not canvassed by the judge on his request for counsel.
Although the defendant used the term ‘‘standby counsel,’’ this was not
consistent with his request for assistance developing case law, as legal
research is beyond the scope of the responsibilities of standby counsel. See
State v. Fernandez, 254 Conn. 637, 658, 758 A.2d 842 (2000) (‘‘[T]he role of
standby counsel is essentially to be present with the defendant in court and
to supply the limited assistance provided for in Practice Book § 44-5, the
provision governing the function of standby counsel. We further clarify that
standby counsel does not, however, have any obligation to perform legal
research for the defendant.’’ [Footnote omitted.]), cert. denied, 532 U.S. 913,
121 S. Ct. 1247, 149 L. Ed. 2d 153 (2001).